DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed October 3, 2022, in response to the Office Action of August 2, 2022, is acknowledged and has been entered. Applicants elected without traverse the species of:
A.	(a) method further comprising experimentally validating the circRNA wherein PCR is used to detect the presence of the circRNA, quantify the circRNA or both (claim 32).
B.	(a) method further comprising performing functional studies of the circRNA by identifying a biomolecule that binds to the circRNA (claims 34 and 35).
C.	(a) method further comprising generating a therapeutic agent targeting circRNA that comprises siRNA targeting the circRNA junction (claims 41 and 43).

Claims 2-5, 7, 8, 10, 12, 15, 18, 23, 24, 28, 30, 32, 34, 35, 39, 41, and 43 are pending. Claim 39 is withdrawn as being drawn to non-elected species. Claims 2-5, 7, 8, 10, 12, 15, 18, 23, 24, 28, 30, 32, 34, 35, 41, and 43 are currently under prosecution as drawn to the elected species.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-5, 7, 8, 10, 12, 15, 18, 23, 24, 28, 30, 32, 34, 35, 41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "selecting the circRNA for further analysis".  There is insufficient antecedent basis for this limitation in the claim. No circRNA is identified in claim 2, therefore it is unclear what circRNA is being selected.

3.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 35 recites the limitation "the miRNA seed region".  There is insufficient antecedent basis for this limitation in the claim. What or which miRNA seed region?



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to methods comprising generating a therapeutic agent targeting the circRNA, wherein the therapeutic agent is an siRNA and targets a circRNA junction.
Thus, the claims require generating/producing an siRNA that both targets a circRNA and functions therapeutically. No sequences are recited in the claims for identifying the structure of the siRNA to be produced that also functions to target a circRNA and functions therapeutically.
With regard to making and using siRNAs that function therapeutically, the specification discloses:
[0030] In certain aspects, the disclosed method further comprises generating a therapeutic agent targeting the circRNA. In some embodiments, the therapeutic agent comprises a small interfering RNA (siRNA), a CRISPR/CAS9 system, or an antibody or antigen-binding fragment.
[0031] In one aspect, the therapeutic agent is a siRNA targeting a circRNA junction. In another aspect, the therapeutic agent is a CRISPR/CAS9 system derived from S. pyogenes that targets the circRNA junction. In yet another aspect, the therapeutic agent is antibody or antigen-binding fragment recognizing a motif of up to 20 nucleotides with the motif comprising approximately 10 nucleotides or fewer on each side of a circRNA junction.

[0084] In certain aspects, the disclosed methods further comprise generating a therapeutic agent targeting the circRNA. In one aspect, the therapeutic agent comprises a small interfering RNA (siRNA). In another aspect, multiple siRNAs against the circRNA are designed to increase the likelihood of knockdown. In yet another aspect, the therapeutic agent comprises a CRISPR/Cas9 system.
[0085] In some embodiments, the therapeutic agent inhibits the action of a circRNA through binding of the circRNA molecule and/or depletion of the circRNA molecule. In other embodiments, the therapeutic agent is an engineered circRNA that is introduced into a biological system. In certain aspects, the therapeutic agent corrects the sequence of a circRNA, such as with a CRISPR-CAS9 system. In other aspects, the therapeutic agent is a genetic vector providing for the introduction or increased expression of a circRNA.
[0086] RNA interference (RNAi) is a process of sequence-specific post-transcriptional gene silencing by which double stranded RNA (dsRNA) homologous to a target locus can specifically inactivate gene function (Hammond et al., Nature Genet. 2001; 2:110-119; Sharp, Genes Dev. 1999; 13:139-141). This dsRNA-induced gene silencing is mediated by short double-stranded small interfering RNAs (siRNAs) generated from longer dsRNAs by ribonuclease III cleavage (Bernstein et al., Nature 2001; 409:363-366 and Elbashir et al., Genes Dev. 2001; 15:188-200). RNAi-mediated gene silencing is thought to occur via sequence-specific RNA degradation, where sequence specificity is determined by the interaction of an siRNA with its complementary sequence within a target RNA (see, e.g., Tuschl, Chem. Biochem. 2001; 2:239-245). For mammalian systems, RNAi commonly involves the use of dsRNAs that are greater than 500 bp; however, it can also be activated by introduction of either siRNAs (Elbashir, et al., Nature 2001; 411: 494-498) or short hairpin RNAs (shRNAs) bearing a fold back stem-loop structure (Paddison et al., Genes Dev. 2002; 16: 948-958; Sui et al., Proc. Natl. Acad. Sci. USA 2002; 99:5515-5520; Brummelkamp et al., Science 2002; 296:550-553; Paul et al., Nature Biotechnol. 2002; 20:505-508).
[0087] The siRNAs of the present invention are preferably short double stranded nucleic acid duplexes comprising annealed complementary single stranded nucleic acid molecules. In preferred embodiments, the siRNAs are short dsRNAs comprising annealed complementary single strand RNAs. However, the invention also encompasses embodiments in which the siRNAs comprise an annealed RNA:DNA duplex, wherein the sense strand of the duplex is a DNA molecule and the antisense strand of the duplex is a RNA molecule.
[0088] In some embodiments, duplexed siRNAs have a 2 or 3 nucleotide 3′ overhang on each strand of the duplex. In some embodiments, siRNAs have 5′-phosphate and 3′-hydroxyl groups.
[0089] The siRNA molecules of the invention may include one or more modifications (e.g., to the base moiety, sugar moiety, phosphate moiety, phosphate-sugar backbone, or a combination thereof). For example, the phosphodiester linkages may be modified to include at least one heteroatom other than oxygen, such as nitrogen or sulfur. In this case, for example, the phosphodiester linkage may be replaced by a phosphothioester linkage. Similarly, bases may be modified to block the activity of adenosine deaminase. Other examples of useful modifications are morpholino modifications and LNA. Where the siRNA molecule is produced synthetically, or by in vitro transcription, a modified ribonucleoside may be introduced during synthesis or transcription.
[0090] Non-limiting examples of modified base moieties include inosine, 5-fluorouracil, 5-bromouracil, 5-chlorouracil, 5-iodouracil, hypoxanthine, xantine, 4-acetylcytosine, 5-(carboxyhydroxylmethyl) uracil, 5 -carboxymethylaminomethyl-2-thiouridine, 5-carboxymethylaminomethyluracil, dihydrouracil, beta-D-galactosylqueosine, inosine, N6-isopentenyladenine, 1-methylguanine, 1-methylinosine, 2,2-dimethylguanine, 2-methyladenine, 2-methylguanine, 3-methylcytosine, 5-methylcytosine, N6-adenine, 7-methylguanine, 5-methylaminomethyluracil, 5-methoxyaminomethyl-2-thiouracil, beta-D-mannosylqueosine, 5-methoxycarboxymethyluracil, 5-methoxyuracil, 2-methylthio-N6-isopentenyladenine, uracil-5-oxyacetic acid (v), pseudouracil, queosine, 2-thiocytosine, 5-methyl-2-thiouracil, 2-thiouracil, 4-thiouracil, 5-methyluracil, uracil-5-oxyacetic acid methylester, uracil-5-oxyacetic acid (v), 5-methyl-2-thiouracil, 3-(3-amino-3-N-2-carboxypropyl) uracil, (acp3)w, and 2,6-diaminopurine.
[0091] Non-limiting examples of modified sugar moieties include arabinose, 2-fluoroarabinose, xylulose, and hexose. Modified siRNAs may contain substituted sugar moieties comprising one of the following at the 2′ position: OH, SH, SCH3, F, OCN, O(CH2)nNH2 or O(CH2)nCH3 where n is from 1 to about 10; C1 to C10 lower alkyl, substituted lower alkyl, alkaryl or aralkyl; Cl; Br; CN; CF3; OCF3; O—; S—, or N-alkyl; O—, S—, or N-alkenyl; SOCH3; SO2CH3; ONO2; NO2; N3; NH2; heterocycloalkyl; heterocycloalkaryl; aminoalkylamino; polyalkylamino; substituted sialyl; a fluorescein moiety; a reporter group; a group for improving the pharmacokinetic properties; or a group for improving the pharmacodynamic properties, and other substituents having similar properties. Modified siRNAs may also have sugar mimetics such as cyclobutyls or other carbocyclics in place of the pentofuranosyl group.
[0092] Non-limiting examples of modifications of phosphate backbone include a phosphorothioate, a phosphorodithioate, a phosphoramidothioate, a phosphoramidate, a phosphordiamidate, a methylphosphonate, a phosphotriester, an alkyl phosphotriester, and a formacetal or analog thereof, as well as chimeras between methylphosphonate and phosphodiester, short chain alkyl, or cycloalkyl intersugar linkages or short chain heteroatomic or heterocyclic intersugar linkages. Specific non-limiting examples include those with CH2—NH—O—CH2, CH2—N(CH3)—O—CH2, CH2—O—N(CH3)—CH2, CH2—N(CH3)—N(CH3)—CH2 and O—N(CH3)—CH2—CH2 backbones (where phosphodiester is —O—PO2—O—CH2). U.S. Pat. No. 5,677,437 describes heteroaromatic oligonucleoside linkages. Nitrogen linkers or groups containing nitrogen can also be used to prepare oligonucleotide mimics (U.S. Pat. Nos. 5,792,844 and 5,783,682). U.S. Pat. No. 5,637,684 describes phosphoramidate and phosphorothioamidate oligomeric compounds.
[0093] Also envisioned are modified siRNA molecules having morpholino backbone structures in which the bases are linked to 6-membered morpholine rings, which are connected to other morpholine-linked bases via non-ionic phosphorodiamidate intersubunit linkages. Morpholino siRNAs are highly resistant to nucleases and have good targeting predictability (U.S. Pat. No. 5,034,506; Summerton, Biochim. Biophys. Acta 1999; 1489:141-158; Summerton and Weller, Antisense Nucleic Acid Drug Dev. 1997; 7:187-195; Arora et al., J. Pharmacol. Exp. Ther. 2000; 292:921-928; Qin et al., Antisense Nucleic Acid Drug Dev. 2000; 10:11-16; Heasman et al., Dev. Biol. 2000; 222:124-134; Nasevicius and Ekker, Nat. Genet. 2000; 26:216-220).
[0097] According to the present invention, siRNAs may be introduced to a target cell as an annealed duplex siRNA, or as single stranded sense and antisense nucleic acid sequences that, once within the target cell, anneal to form the siRNA duplex. Alternatively, the sense and antisense strands of the siRNA may be encoded on an expression construct that is introduced to the target cell. Upon expression within the target cell, the transcribed sense and antisense strands may anneal to reconstitute the siRNA.
[0098] In some aspects, the method further comprises designing an siRNA targeting the circRNA junction sequence. Designing an siRNA uses the same process as is used for targeting mRNAs except the target sequence would simply be the circRNA junction sequence (see, for example, FIG. 1a in Karedath et al., “Silencing of ANKRD12 circRNA induces molecular and functional changes associated with invasive phenotypes,” BMC Cancer (2019) 19:565).
[0099] Design of an siRNA requires starting with a 21 nucleotide long sequence to target—this sequence would flank the circRNA junction of a circRNA. In some embodiments, this involves testing various lengths of flanking sequence on each side the circRNA junction to determine which lengths provide optimal silencing. In some aspects, at least 1 nucleotide, at least 2 nucleotides, at least 3 nucleotides, at least 4 nucleotides, at least 5 nucleotides, at least 6 nucleotides, at least 7 nucleotides, at least 8 nucleotides, at least 9 nucleotides, or at least 10 nucleotides on each side of the junction are required. SiRNA design is also influenced by the sequence itself; e.g. stretches of four U's or A's should be avoided in the target sequence.
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification does not provide a single exemplary sequence of siRNA that functions to target circRNA and functions therapeutically. The specification provides generalized descriptions of siRNA and methods of making siRNA comprising consecutive nucleotides, but fails to identify any sequences/structures of siRNA that would predictably function therapeutically in any way. The specification fails to identify any circRNA sequences that predictably bind to siRNA, wherein their inhibition by siRNA binding functions therapeutically in any way. There is no guidance or direction provided in the specification to allow one to readily and predictably identify and generate an siRNA sequence that would function therapeutically. A high quantity of experimentation would be required to generate/produce a therapeutic agent targeting any circRNA sequence and that is an siRNA that functions therapeutically.
Therefore, in view of the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 2- 5, 7, 8, 10, 12, 15, 18, 23, 24, 28, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (Genome Medicine, Published January 19, 2019, 11:2, pages 1-20).
Zheng et al teach a CIRI-full method for selecting circRNA for further analysis comprising:
a) receiving with a processor a file (library) of a data set comprising RNA sequencing reads, a reference genome, and known circRNA junction;
b) extracting at least two start reads and end-reads from the sequence file with the processor;
c) generating a plurality of contigs by assembling the start-reads and end-reads with the processor;
d) extracting a start-sequence and an end-sequence from the reference genome with the processor;
e) concatenating the start sequence and end-sequence into a pseudo-reference sequence;
f) aligning the plurality of contigs with the pseudo-reference sequence; further comprising determining if the overlap of the plurality of contigs and pseudo-reference sequence is at ≥7 or ≥13 bp on either side of a circRNA junction (Methods; Figures 1 and 7; Results);
g) selecting circRNA for further analysis if the plurality of contigs overlaps with the pseudo-reference sequence, wherein further analysis comprises quantification of the circRNA, or comparing expression between normal and tumor tissues or between species (Figures 4 and 6; Methods-Differential expression analysis of circRNAs and their isoforms in HCC patients; Results p. 6-9);
h) validating the circRNA by RT-PCR or sequencing (methods- Experimental validation; p. 9, col. 2; p. 12, col. 1);
wherein the data set comprising RNA sequencing reads is obtained by performing RNA-Seq from a biological sample (Methods; p. 13, col. 1; Figure 4);
wherein the RNA is either treated with RNase R (not poly(A)-enriched) or is poly (A)-enriched (Methods; Figures 1 and 4; p. 12, col. 1; p. 13, col. 1);
wherein the biological sample is brain or tumor tissue (Methods; Figures 3 and 4; p. 12, col. 1);
wherein the circRNA is exonic or intergenic (Methods; Figures 1 and 4);
wherein the circRNA junction has been identified by a circRNA detection algorithm (Methods; Figure 1; Results);
wherein the circRNA is at least 50bp and the dataset has a read length of at least 50bp (Methods; Figure 1; Results);
wherein the sequence file (library) comprises 16 to 18.7 Gb of sequence data which is reasonably expected to comprise at least five million reads (Figures 4 and 7; p. 12, col. 1);
wherein the length of the pseudo-reference sequence is about 4 times the length of an insert size from a sequencing library produces with RNA-Seq or whole transcriptome shotgun sequencing in the sequence file (Methods; Figure 1; Results);
wherein the processor comprises a Linux-based high-performance computing cluster and is capable of distributing data to an individual node within the cluster with an aggregate throughput of about 9 Gb/sec (Figure 7; “Availability and requirements” on p. 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (Genome Medicine, Published January 19, 2019, 11:2, pages 1-20) in view of Panda, A.C. (2018). Chapter 6:  Circular RNAs Act as miRNA Sponges. In: Xiao, J. (eds) Circular RNAs. Advances in Experimental Medicine and Biology, vol 1087. Springer, Singapore. https://doi.org/10.1007/978-981-13-1426-1_6.
Zheng et al teach a method as set forth above. Zheng et al suggests identifying circRNA for further functional studies, but does not teach performing further functional studies identifying an miRNA binding to the circRNA and a binding site on the circRNA complementary with the miRNA seed region.
Panda reviews it is well established that circRNAs act as miRNA sponges. Panda teaches circRNAs can regulate gene expression by influencing the transcription, the mRNA turnover, and translation by sponging RNA binding proteins and microRNAs. Given the broad impact of circRNA on miRNA activity, there is huge interest in understanding the impact of miRNA sponging by circRNA on gene regulation (abstract, Introduction; section 2). Panda reviews the mechanism of miRNA binding (“sponging”) to circRNA by complementary sequences (Figure 6.1) and discloses numerous examples of identified circRNA sequences with their identified binding miRNA sequences (Table 6.1). Panda summarizes the interaction between known circRNA and miRNA (p. 71-75). Panda summarizes known web tools for analysis and identification of miRNA-circRNA interaction and their complementary binding sites (section 3; Table 6.2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to perform functional studies identifying an miRNA binding to the circRNA and a binding site on the circRNA complementary with the miRNA seed region in the method of Zheng et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Zheng et al suggest identifying circRNA for further functional analysis; (2) Panda teach motivation to further analyze circRNA for the miRNAs they sponge in their function in gene expression regulations; (3) Panda teach and establish it is well known there are web tools for successful analysis and identification of miRNA-circRNA interaction and their complementary binding sites; and (4) Panda provide numerous examples of known successfully identified circRNA and their binding miRNAs in the prior art.


7.	Conclusion: No claim is allowed.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642